            Case 1:18-cv-01880-EGB Document 59 Filed 02/12/19 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST


                                            )
ORACLE AMERICA, INC.,                       )
                                            )
                Plaintiff,                  )         REDACTED VERSION
                                            )             02/12/2019
       v.                                   )
                                            )
THE UNITED STATES,                          )       Case No. 18-1880C
                                            )       Senior Judge Eric G. Bruggink
                Defendant,                  )
                                            )
       and                                  )
                                            )
AMAZON WEB SERVICES, INC.,                  )
                                            )
                Defendant-Intervenor.       )
                                            )

  PLAINTIFF'S MOTION FOR JUDGMENT ON THE ADMINISTRATIVE RECORD

       Plaintiff Oracle America, Inc. ("Oracle"), by its undersigned counsel and pursuant to the

Court's Scheduling Order, hereby moves this Court pursuant to United States Court of Federal

Claims Rules ("RCFC") 7(b) and 52.1 for judgment in Oracle's favor on the Administrative

Record. Oracle's bid protest seeks declaratory and injunctive relief to remedy several aspects of

Department of Defense ("the Agency" or "DoD") Solicitation No. HQ0034-18-R-0077 (the

"RFP"), commonly referred to as the Joint Enterprise Defense Infrastructure Cloud procurement

("JEDI"). Oracle has attached a detailed Memorandum of Law in Support of Plaintiff's Motion

for Judgment on the Administrative Record ("Memorandum of Law"). Oracle's Memorandum of

Law explains the bases for judgment in Oracle's favor and for the requested relief. Oracle's

Memorandum of Law also contains the Statement of Facts required by RCFC 52.1.

       WHEREFORE, Oracle respectfully requests that the Court grant Oracle's Motion for

Judgment on the Administrative Record and (a) issue the declaratory and injunctive relief set
         Case 1:18-cv-01880-EGB Document 59 Filed 02/12/19 Page 2 of 3



forth in Oracle's Memorandum of Law and the attached Proposed Order; and (b) provide such

other and further relief as the Court deems just and proper.

Dated: February 5, 2019                      Respectfully Submitted,

Of Counsel:                                  ARNOLD & PORTER KAYE SCHOLER LLP

Kara L. Daniels                              /s/ Craig A. Holman
Dana E. Koffman                              Craig A. Holman
Amanda J. Sherwood                           Arnold & Porter Kaye Scholer LLP
Nathaniel Castellano                         601 Massachusetts Ave., N.W.
Arnold & Porter Kaye Scholer LLP             Washington, D.C. 20001
601 Massachusetts Ave., N.W.                 Phone: (202) 942-5722
Washington, D.C. 20001                       Fax: (202) 942-5999

                                             Attorney of Record for Oracle America, Inc.




                                                 2
         Case 1:18-cv-01880-EGB Document 59 Filed 02/12/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February 2019, I caused a true and correct copy of

the foregoing Motion, Memorandum of Law, and Proposed Order to be served by electronic

delivery on:

                                      William P. Rayel
                                 U.S. Department of Justice
                                     Post Office Box 480
                                     Ben Franklin Station
                                  Washington, D.C. 20044
                                 Telephone: (202) 616-0302
                                 Facsimile: (202) 307-0972
                              E-mail: William.Rayel@usdoj.gov

                                     Counsel for Defendant


                                      Daniel R. Forman
                                   Crowell & Moring LLP
                               1001 Pennsylvania Avenue, N.W.
                                Washington, D.C. 20004-2595
                                  Telephone: (202) 624-2504
                                  Facsimile: (202) 628-5116
                                E-mail: dforman@crowell.com

                               Counsel for Defendant-Intervenor


                                            /s/ Craig A. Holman
